Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, and 6 are Sivarama et al. (OFDM for 5G: Cyclic Prefix versus Zero Postfix, and Filtering Versus Windowing) in view of Shieh (2010/0178057).

For claims 1,3,4, and 6 are Sivarama et al. ( OFDM for 5G: Cyclic Prefix versus Zero Postfix, and Filtering Versus Windowing) discloses a system/method comprising determining, by a first communications device, a first subcarrier spacing corresponding 
wherein a frequency spacing between a center frequency of the first subband and a center frequency of the second subband is an integer multiple of the basic frequency spacing (See Section A under Contribution of This Work and OFDM Modulator); 
further comprises receiving, by the first communications device, at least one of information about the first subband or information about the second subband when the first communications device is a terminal device and second subband when the first communications device is a network device (See Section A under Contribution of This Work and OFDM Modulator).
   For claims 1,3,4, and 6, Sivarama et al. (OFDM for 5G: Cyclic Prefix versus Zero Postfix, and Filtering Versus Windowing) discloses all the subject matter of the claimed invention with the exception of wherein the first subcarrier spacing is the same as the second subcarrier spacing in a communications network. Shieh ( 2010/0178057) from the same or similar fields of endeavor teaches a provision of wherein the first subcarrier spacing is the same as the second subcarrier spacing ( See paragraph 0118 lines 1-17). Thus, it would have been obvious to the person of ordinary skill in the art before the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 10,11,1214,15,16,17, and are   rejected under 35 U.S.C. 103 as being unpatentable over. Sivarama et al. (OFDM for 5G: Cyclic Prefix versus Zero Postfix, and Filtering Versus Windowing) in view of Shieh (2010/0178057) and further vin view of Ling (2017/0238340).

     For claims 8, 10,11,1214,15,16,17, are Sivarama et al. ( OFDM for 5G: Cyclic Prefix versus Zero Postfix, and Filtering Versus Windowing) discloses a system/method comprising determining, by a first communications device, a first subcarrier spacing corresponding to a first subband; performing, by the first communications device, signal transmission with a second communications device on the first subband based on the first subcarrier spacing ( See Section A under Contribution of This Work) ; or determining, by the first communications device, a second subcarrier spacing corresponding to a second subband; and performing, by the first communications device, signal transmission with the second communications device on the second 
wherein a frequency spacing between a center frequency of the first subband and a center frequency of the second subband is an integer multiple of the basic frequency spacing (See Section A under Contribution of This Work and OFDM Modulator); 
further comprises receiving, by the first communications device, at least one of information about the first subband or information about the second subband when the first communications device is a terminal device and second subband when the first communications device is a network device (See Section A under Contribution of This Work and OFDM Modulator).
   For claims 8, 10,11,1214,15,16 and 17,  Sivarama et al. (OFDM for 5G: Cyclic Prefix versus Zero Postfix, and Filtering Versus Windowing) discloses all the subject matter of the claimed invention with the exception of wherein the first subcarrier spacing is the same as the second subcarrier spacing in a communications network. Shieh ( 2010/0178057) from the same or similar fields of endeavor teaches a provision of wherein the first subcarrier spacing is the same as the second subcarrier spacing ( See paragraph 0118 lines 1-17). Thus, it would have been obvious to the person of ordinary skill in the art before the effective filling date of the claimed invention to use wherein the first subcarrier spacing is the same as the second subcarrier spacing as taught by Shieh in the communications network of Sivarama et al. for the purpose of spacing the carriers.


.

7. Claims 2, 8, 9, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   Kim (2021/0329634) is cited to show a system which is considered pertinent to the claimed invention.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476